          Case 1:20-cv-03554-CJN Document 11 Filed 04/28/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                    )
 JOHN ERIN BINNS,                                   )
                                                    )
                   Plaintiff,                       )
                                                    )
        v.                                          )
                                                            Civil Action No. 20-03554 (CJN)
                                                    )
 FEDERAL BUREAU OF INVESTIGATION,                   )
 et al.,                                            )
                                                    )
                   Defendants.                      )
                                                    )


               MOTION FOR LEAVE TO FILE ANSWER, NUNC PRO TUNC

       Defendants, by and through undersigned counsel, respectfully seek the Court’s

permission to file their Answer in this case, nunc pro tunc. A copy of the Answer is attached to

this motion.

       Defendants’ Answer was due to be filed on April 27, 2021. Although prepared several

days earlier, its filing was delayed in order to confirm a detail surfaced in the review process.

Obtaining the necessary confirmation was stymied by a system-wide email server issue affecting

counsel’s ability to send and receive emails – including attachments – over counsel’s

government-issued mobile device. By the time counsel was able to return to his computer and

attend to several matters that had been affected by the outage (and the many others that were

not), counsel regrettably lost sight of the outstanding need for confirmation and filing. The one-

day delay in this case was unintentional and occasioned by a confluence of factors, including

human error.

       Defendants respectfully request that the motion for leave to file their Answer, nunc pro

tunc be granted.
         Case 1:20-cv-03554-CJN Document 11 Filed 04/28/21 Page 2 of 2




Dated: April 27, 2021                     Respectfully submitted,

                                          CHANNING D. PHILLIPS, D.C. Bar #415793
                                          Acting United States Attorney

                                          BRIAN P. HUDAK
                                          Acting Chief, Civil Division

                                          By: /s/ John Moustakas
                                          John Moustakas
                                          Assistant United States Attorney
                                          555 Fourth Street, NW
                                          Washington, DC 20530
                                          202-252-2518
                                          Attorneys for Defendants
